DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1‐4, 7‐13 and 15‐24 are pending.
Claims 5‐6 and 14 are canceled.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Examiner’s notes: the corresponding text descriptions of any figure(s)  and table(s) cited from the prior art are incorporated herein for further details associated with the examiner’s review comments on the corresponding claims below.

Claim(s) 1‐4, 7‐9 and 20‐24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song et al (US10970577) in view of Brailovsky (US2017/0169056) and further in view of Pereira et al (US2018/0307942).

Regarding claims 1 and 20, Song teaches a method for identifying a logo within at least one image, the method comprising:
	identifying an area containing the logo within the at least one image;
(Song, Fig. 3; “in operation 320, the region component 220 identifies a set of proposed regions of the received image. In some embodiments, at least one proposed region of the set of proposed regions contains the graphical icon (e.g., an object of interest). The region component 220 may incorporate algorithms to identify regions in an image or video that contain graphical icons, objects of interest, or other visual elements”, c7:40-50; Fig. 4, “the graphical icon 402 is a coffee company logo”, c7:20-25; “detect and identify logos which appear in an image or video stream”, c2:25-35)
extracting logo features from the area by analyzing image 
(Song, Fig. 4; “The portions of the image 400 may be identified based on low-level features, such as detected edges, object boundaries, shading changes, color changes, or any other detectable or discernable feature or element depicted within the image”, c7:55-60)
	Song does not expressly disclose but Brailovsky teaches:
	… gradient vectors…;
(Brailovsky, Fig. 3, “a gradient magnitudes evaluation module 308 evaluates gradient magnitudes found in the image to determine whether the query image is likely a concept image, or whether it is a logo”, [0033]; Fig. 6, steps 610-615; calculate gradient image (Gx, Gy) whch may be considered as a gradient vector)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Brailovsky into the system or method of Song in order to use a gradient image (Gx, Gy) for logo edge detection. The combination of Song and Brailovsky also teaches other enhanced capabilities.
	The combination of Song and Brailovsky does not expressly disclose but Pereira teaches:
generating a representation of the logo using the extracted logo features; 
identifying manipulative actions for improving the representation of the logo; 
performing the identified manipulative actions for improving the representation of the logo;
using a machine learning model to identify the logo from the representation of the logo,
(Pereira, Fig. 1B; “At step 161, segments are classified into segments that are logo-like or segments that are non-logo like. Segments, selected according to the properties determined at step 160, are compared to ground truth segments. Ground truth segments include sets of logo-like and sets of non-logo like segments that are used to train the classifier at step 161”, [0059]; the identified logo-like segments may go through a process in Fig. 8A for logo classification, [0116-0118]; note that the input image segment 801 is resized (=> “manipulative actions”) to produce a logo output for better classification accuracy using a CNN)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Pereira into the modified system or method of Song and Brailovsky in order to provide better classification accuracy in a CNN by properly resizing the input logo image segment. The combination of Song, Brailovsky and Pereira also teaches other enhanced capabilities.
	The combination of Song, Brailovsky and Pereira further teaches:
wherein the machine learning model is trained to identify at least one target logo based on a received image data containing the at least one target logo;
(Song, Fig. 4; “As shown in FIG. 4, the region component 220 may identify portions of the image 400. The portions of the image 400 may be identified based on low-level features, such as detected edges, object boundaries, shading changes, color changes, or any other detectable or discernable feature or element depicted within the image. In some embodiments, a deep learning model, generated using one or more neural networking techniques, is incorporated into the region component 220. The deep learning model may be provided training materials and use machine learning techniques to identify features which indicate an object of interest, such as a company logo”, c7:55-end; Brailovsky, [0039])
determining that the at least one image comprises at least one image frame of a video stream; and
(Song, “identifying objects of interest within an image or video stream…an object of interest within an image may be a graphically depicted object such as an icon or a logo”, c2:20-30; Brailovsky, “individual frames of a video may be evaluated by the logo detection system to determine whether the video frame is of a logo”, [0016])
determining that the logo represents a video content provider.
(Brailovsky, “A logo is a symbol or other design adopted by an organization to identify its products, services, or offerings”, [0003]; Pereira, “a logo for the streaming media provider”, [0040])

Regarding claim 2, the combination of Song, Brailovsky and Pereira teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein a histogram of oriented gradient method is used for extracting the logo features.
(Brailovsky, “the system may evaluate the entropy of gray-levels, the entropy of number of edge crossings, and the histogram of gradient magnitudes, in combination, to assess whether a query image is a logo. The assessment may represent the probability that the query image is a logo”, [0058]

Regarding claim 3, the combination of Song, Brailovsky and Pereira teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the machine learning model is a support vector machine.
(Pereira, “machine learning techniques including neural net classifiers and support vector machines (SVM)”, [0003])

Regarding claim 4, the combination of Song, Brailovsky and Pereira teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein the machine learning model is a convolutional neural network.
(Song, “to develop a deep learning model for use in the verification component 250 and for verification of icons or objects of interest from a single initial image, a neural network may be learned that can discriminate between a class-identity of image pairs…the verification component 250 incorporates transformations using deformable convolutional layers to make the verification component 250 more robust to geometric, illumination, and pose variations of graphical icons”, c1:50-end, c12:1-10)

Regarding claim 7, the combination of Song, Brailovsky and Pereira teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, wherein identifying the area comprises at least one of:
a first approach comprising using a character recognition algorithm, identifying logo characters within the at least one image, and identifying the area such that identified logo characters are contained within the area;
(Song, Fig. 3; “in operation 320, the region component 220 identifies a set of proposed regions of the received image. In some embodiments, at least one proposed region of the set of proposed regions contains the graphical icon (e.g., an object of interest). The region component 220 may incorporate algorithms to identify regions in an image or video that contain graphical icons, objects of interest, or other visual elements”, c7:40-50; Fig. 4, “the graphical icon 402 is a coffee company logo”, c7:20-25)
a second approach comprising using a character recognition algorithm, detecting a location of logo characters within the at least one image, and identifying the area by identifying a target area of the image centered at the detected location;
a third approach comprising using a character recognition algorithm, detecting a corner of the at least one image closest to a location of logo characters, and identifying the area by identifying a target area at the corner; and
a fourth approach comprising identifying the area by identifying a target area at a target location of the at least one image, wherein the target location is based on an expected location of the logo.
(Song, “use neural networking models to identify a location or position of the icon within the captured images and identify or match the logo to a standard version of the logo”, c2:35-50)

Regarding claim 8, the combination of Song, Brailovsky and Pereira teaches its/their respective base claim(s).
The combination further teaches the method of claim 7, wherein the expected location of the logo is based on information about the video content provider.
(Song, “The deep learning model learns to extract semantic features for portions of images (e.g., patches) at each possible location that may contain an object to be identified. Embodiments of the present disclosure compares the extracted features from the image or video stream with extracted features for known example objects to identify a set of known objects which are similar to the object detected in the image or video stream. The deep learning and feature extraction may be learned for similarity between a target object and a source object. A resulting model may perform accurate object detection and identification even with objects which have not previously been identified”, c3:60-end, c4:1-10; implicitly indicating that the logo recognition is based on possible locations corresponding to a particular log; Brailovsky, “A logo is a symbol or other design adopted by an organization to identify its products, services, or offerings”, [0003]; Pereira, “a logo for the streaming media provider”, [0040])

Regarding claim 9, the combination of Song, Brailovsky and Pereira teaches its/their respective base claim(s).
The combination further teaches the method of claim 7, wherein the machine learning method provides a score corresponding to a probability that the logo is correctly identified.
(Song, Fig. 5; “In operation 530, the verification component 250 verifies the match between the graphical icon and the at least one proposed icon by generating a confidence score”, c10:45-60)

Regarding claim 21, the combination of Song, Brailovsky and Pereira teaches a method for identifying a logo within at least one image, the method comprising:
identifying an area containing the logo within the at least one image, wherein identifying the area comprises
	using a character recognition algorithm,
(Song, Fig. 3; “Referring again to FIG. 3, in operation 320, the region component 220 identifies a set of proposed regions of the received image. In some embodiments, at least one proposed region of the set of proposed regions contains the graphical icon (e.g., an object of interest). The region component 220 may incorporate algorithms to identify regions in an image or video that contain graphical icons, objects of interest, or other visual elements. The regions may be small or otherwise tailored to a size of the visual element being identified. In some embodiments, the regions of interest reduce computational cost. Computational cost may be reduced by enabling processing of smaller regions (e.g., regions instead of an entire image) and enabling removal of background clutter from consideration when attempting to identify an object of interest”, c7:40-55)
	detecting a location of logo characters within the at least one image, and
	identifying the area by identifying a target area of the image centered at the detected location;
(Song, “identify a location or position of the icon within the captured images and identify or match the logo to a standard version of the logo”, c2:40-50; Fig. 4, logo 402 => 404 is centered)
extracting logo features from the area by analyzing image gradient vectors associated with the at least one image;
using a machine learning model to identify the logo from the extracted logo features, wherein the machine learning model is trained to identify at least one target logo based on a received image data containing the logo features;
determining that the at least one image comprises at least one image frame of a video stream; and
(Song, Brailovsky, see comments on claim 1)
determining that the logo represents a video content provider.
(Brailovsky, Pereira, see comments on claim 1)

Regarding claim 22, the combination of Song, Brailovsky and Pereira teaches a method for identifying a logo within at least one image, the method comprising:
identifying an area containing the logo within the at least one image, wherein identifying the area comprises
	using a character recognition algorithm,
	detecting a 
	identifying the area by identifying a target area at the 
extracting logo features from the area by analyzing image gradient vectors associated with the at least one image;
using a machine learning model to identify the logo from the extracted logo features, wherein the machine learning model is trained to identify at least one target logo based on a received image data containing the logo features;
(Song, Brailovsky, see comments on claim 21)
	a corner;
(Song, Fig. 4; the lower left corner of image 400 is identified to position a potential logo (“Happy Earth Day”) in 404)
determining that the at least one image comprises at least one image frame of a video stream; and
(Song, Brailovsky, see comments on claim 1)
determining that the logo represents a video content provider.
(Brailovsky, Pereira, see comments on claim 1)

Regarding claim 23, the combination of Song, Brailovsky and Pereira teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising:
calculating a statistical vector of the representation of the logo; and
comparing the calculated statistical vector to a corresponding statistical vector of the target logo.
(Brailovsky, Figs. 3, 4, 6, and 8; “The determination of whether a query image is a logo may also be based on a combination of factors. That is, the system may evaluate the entropy of gray-levels, the entropy of number of edge crossings, and the histogram of gradient magnitudes, in combination, to assess whether a query image is a logo. The assessment may represent the probability that the query image is a logo. The evaluation of each of the factors may be associated with a weighting, and the assessment of the probability that the query image is a logo may be based on the weighting of each of the factors' evaluations. The weightings may be configured by a user, or the weightings may be configured automatically with machine learning techniques”, [0058]; all the mentioned factors may form a vector for both the logo to be identified and the reference logo for comparison/identification; Pereira, Fig. 8A; s810 detected class probability, [0117])

Regarding claim 24, the combination of Song, Brailovsky and Pereira teaches its/their respective base claim(s).
The combination further teaches the method of claim 1, further comprising modifying parameters for performing extraction of the logo features based on whether the target logo is identified.
(Pereira, see comments on claim 1; after the image segment is identified to be a logo (Fig. 1B, s151-153), the image segment may be further resized to produce a logo output for better classification accuracy using a CNN (Fig. 8A)) 


Allowable Subject Matter
Claims 15-19 are allowed.

Claim(s) 10-13 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening Claim(s).


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/3/2022 has been entered.


Response to Arguments
Applicant's arguments filed on 4/15/2022 with respect to one or more of the pending claims have been fully considered but they are not persuasive.

Regarding claim(s) 1 and 20-22, Applicant, in pages 11-13 of the remarks, argues that the combination of the cited reference(s) fails to teach the newly amended limitations in the claims. 
The Examiner respectfully disagreed. The office action has been updated to address applicant’s argument. See the updated review comments for details.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANXUN (JAMES) YANG whose telephone number is (571)272-9874. The examiner can normally be reached on MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571)272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIANXUN YANG/
Primary Examiner, Art Unit 2664				8/7/2022